The livestock exchange is a voluntary organization composed of practically all the livestock commission agents engaged in the business of selling livestock for individual owners at the stockyards near Oklahoma City. The premises are owned and maintained by the Oklahoma Livestock Yard Company. The Oklahoma City Livestock Exchange is a nonprofit organization for the sole purpose of promoting the convenience of the commission company members. The service performed by it would necessarily have to be performed by the consignee commission agent except for its existence and performance of the service delegated to it. Under such circumstances, the acts performed by it are the acts of the consignee commission agent. Under the record before us, I think it is plain that a consignee commission agency and the livestock exchange should be considered as one and the same person as to acts performed by them in connection with the same shipment. One is engaged in storage and the other is engaged, as contended by it, in the service of transferring consigned livestock for the other. A commission company, though not ordinarily engaged in the business of transfer and storage, may be so engaged and therefore liable under the Workmen's Compensation Act. Any other view of this case under the peculiar facts disclosed by the record would lead to an unintentional injustice and permit one who would otherwise be liable to escape its rightful responsibility to workmen engaged in a very hazardous occupation.
I also think that the exchange is necessarily and actually engaged in storage as as a necessary incident to its admitted service of transporting livestock. Under the peculiar and unusual facts as to the relationship of the livestock exchange and the member consignees, as hereinbefore pointed out, it should be held that both the consignee commission company and the exchange should be held to be engaged in both transfer andstorage, and therefore within the Workmen's Compensaction Act.
The majority opinion correctly determines the jurisdictional question presented, but the award should not be vacated if, on another ground, it is apparent that the commission did have jurisdiction and was empowered to enter the award in controversy.
I, therefore, dissent.